UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 411 East Wisconsin Avenue, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2017 Date of Reporting Period: 06/30/2017 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2017 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 94.11% Consumer Discretionary - Durables & Apparel 1.23% 40,000 Mohawk Industries, Inc. * $ Consumer Discretionary - Retailing 5.28% 115,000 CarMax, Inc. * 7,251,900 450,000 LKQ Corporation * 14,827,500 40,000 O'Reilly Automotive, Inc. * 8,749,600 37,000 Ulta Beauty, Inc. * 10,631,580 41,460,580 Consumer Discretionary - Services 4.67% 100,000 Dunkin' Brands Group, Inc. 5,512,000 200,000 Extended Stay America, Inc. 3,872,000 390,000 Service Corporation International 13,045,500 180,000 Starbucks Corporation 10,495,800 238,400 Wendy's Company (The) 3,697,584 36,622,884 Consumer Staples - Food & Staples Retailing 2.24% 95,000 PriceSmart, Inc. 8,322,000 340,000 US Foods Holding Corp. * 9,254,800 17,576,800 Consumer Staples - Food, Beverage & Tobacco 4.13% 57,500 Constellation Brands, Inc. - Class A 11,139,475 110,000 Dr Pepper Snapple Group, Inc. 10,022,100 255,000 Lamb Weston Holdings, Inc. 11,230,200 32,391,775 Financials - Banks 2.73% 605,000 Huntington Bancshares Incorporated 8,179,600 95,000 SunTrust Banks, Inc. 5,388,400 150,000 Webster Financial Corporation 7,833,000 21,401,000 Financials - Diversified 5.88% 71,500 Affiliated Managers Group, Inc. 11,858,990 110,000 Northern Trust Corporation 10,693,100 160,000 Raymond James Financial, Inc. 12,835,200 200,000 SEI Investments Company 10,756,000 46,143,290 Financials - Insurance 3.04% 90,000 Aon plc 1,965,500 81,917 Willis Towers Watson Public Limited Company 11,915,647 23,881,147 Health Care - Equipment & Services 11.69% 145,000 Cardinal Health, Inc. 11,298,400 52,500 Cooper Companies, Inc. (The) 12,569,550 90,000 Danaher Corporation 7,595,100 145,000 DaVita Inc. * 9,390,200 180,000 DENTSPLY SIRONA Inc. 11,671,200 110,000 LivaNova PLC * 6,733,100 80,000 NuVasive, Inc. * 6,153,600 130,000 ResMed Inc. 10,123,100 60,000 Teleflex Incorporated 12,465,600 40,000 VCA Inc. * 3,692,400 91,692,250 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 5.07% 76,000 Celgene Corporation * 9,870,120 105,920 Quintiles IMS Holdings Inc. * 9,479,840 14,500 Regeneron Pharmaceuticals, Inc. * 7,121,530 76,420 Thermo Fisher Scientific Inc. 13,332,997 39,804,487 Industrials - Capital Goods 14.05% 207,500 AMETEK, Inc. 12,568,275 291,000 Fastenal Company 12,667,230 180,000 Fortive Corporation 11,403,000 205,000 Fortune Brands Home & Security, Inc. 13,374,200 110,000 IDEX Corporation 12,431,100 85,000 Middleby Corporation (The) * 10,328,350 85,000 Nordson Corporation 10,312,200 85,000 Snap-on Incorporated 13,430,000 150,000 Westinghouse Air Brake Technologies Corporation 13,725,000 110,239,355 Industrials - Commercial & Professional Services 5.66% 293,443 IHS Markit Ltd. * 12,923,230 135,000 Robert Half International Inc. 6,470,550 265,000 TransUnion * 11,477,150 160,000 Verisk Analytics, Inc. * 13,499,200 44,370,130 Industrials - Transportation 1.58% 130,000 Old Dominion Freight Line, Inc 12,381,200 Information Technology - Hardware & Equipment 3.70% 180,000 CDW Corporation 11,255,400 120,000 Harris Corporation 13,089,600 35,000 Palo Alto Networks, Inc. * 4,683,350 29,028,350 Information Technology - Semiconductors & Semiconductor Equipment 1.36% 138,750 Microchip Technology Incorporated 10,708,725 Information Technology - Software & Services 16.65% 85,000 ANSYS, Inc. * 10,342,800 170,000 CDK Global, Inc. 10,550,200 75,000 Check Point Software Technologies Ltd. * 8,181,000 145,000 Fidelity National Information Services, Inc. 12,383,000 99,374 Fiserv, Inc. * 12,157,415 97,500 FleetCor Technologies, Inc. * 14,060,475 112,500 Global Payments Inc. 10,161,000 35,500 MercadoLibre, Inc. 8,906,240 110,000 Red Hat, Inc. * 10,532,500 80,000 ServiceNow, Inc. * 8,480,000 255,000 Vantiv, Inc. - Class A * 16,151,700 90,000 Workday, Inc. * 8,730,000 130,636,330 Materials 3.41% 90,000 AptarGroup, Inc. 7,817,400 275,000 Axalta Coating Systems Ltd. * 8,811,000 170,000 Crown Holdings, Inc. * 10,142,200 26,770,600 Real Estate - Real Estate 1.74% 375,000 CBRE Group, Inc. * 13,650,000 TOTAL COMMON STOCKS 738,426,503 (cost $427,211,381) SHORT -TERM INVESTMENTS 5.84% U.S. Treasury Bills - 4.84% $ 20,000,000 U.S. Treasury Bill 07/06/2017, 0.720% 19,998,899 11,000,000 U.S. Treasury Bill 07/13/2017, 0.720% 10,997,747 7,000,000 U.S. Treasury Bill 07/20/2017, 0.821% 6,997,491 37,994,137 Money Market Fund - 1.00% 7,827,167 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.85% 7,827,167 TOTAL SHORT-TERM INVESTMENTS 45,821,304 (cost $45,821,304) TOTAL INVESTMENTS (cost $473,032,685) - 99.95% 784,247,807 OTHER ASSETS, NET OF LIABILITIES - 0.05% 393,380 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % of net assets. As of June 30, 2017, investment cost for federal tax purposes was $473,026,204 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,126,828 ) - Net unrealized appreciation $311,221,603 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2017 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 7,827,167 Level 2 - U.S. Treasury Bills 37,994,137 Level 3 - None - - Total $ (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/25/2017
